DETAILED ACTION
This Office action is in response to the Request for Continued Examination filed on 18 October 2022. Claims 1-25 are pending in the application. Claims 15-18 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, on which claims 1-14 and 19-25 are readable, in the reply filed on 07 January 2022 is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 8, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gardner et al., US 5,710,054, of record in the application.
With respect to claim 1, Gardner et al. disclose a semiconductor device, shown in Fig. 1F, comprising: 
a substrate 102; 
a transistor above the substrate, wherein the transistor includes: 
a channel layer above the substrate, wherein the channel layer includes a first region (under gate oxide 104, shown in Fig. 1B) and a second region 150/152, the first region has a first dopant concentration (the first region is p-type, see column 4, lines 4-9; 
a gate electrode 106 above the channel layer and separated from the channel layer by a gate dielectric layer 104, wherein the gate electrode 106 is above the first region (under gate oxide 104, as shown in Fig. 1B) of the channel layer; and 
a spacer 120/122/130/132 (see Fig. 1D) next to the gate electrode 106 to separate the gate electrode from a drain electrode or a source electrode above the channel layer (120 and 122 separate the gate electrode 106 from source electrode 132 and drain electrode 130, as shown in Fig. 1F, see column 5, lines 48-61), 
wherein the spacer includes a dopant material (see column 5, lines 20-61) in contact with the second region150/152 of the channel layer, and the second region has a second dopant concentration (n-type, see column 5, lines 34-38) different from the first dopant concentration in the first region (which is p-type (see column 4, lines 4-9), therefore the concentration of n-type dopant in the first channel region is zero), and 
wherein the spacer 120/122/130/132 includes a second material 120/122 over and on the dopant material (in 130/132), the second material 120/122 distinct from the dopant material (contained in 130/132), and the second material  120/122 in direct contact with the gate electrode 106, as shown in Figs. 1D and 1F.  
With respect to claim 2, in the semiconductor device of Gardner et al., the second region 150/152 is n- typed doped including electrons donated from the dopant material in the spacer, see Fig. 1F and column 5, lines 20-61. 
With respect to claim 3, in the semiconductor device of Gardner et al., the second region is p- typed doped including free holes donated from the dopant material in the spacer, see column 3, lines 14-25; column 7, lines 13-16; and column 11, lines 6-40. 
With respect to claim 8, in the semiconductor device of Gardner et al., the drain electrode 130 or the source electrode 132 is next to the spacer 120/122 above the channel layer 150/152 and adjacent to a drain area 140 or a source area 142 of the channel layer, see column 5, lines 20-61.
With respect to claim 9, in the semiconductor device of Gardner et al., the drain area 140 or the source area 150 has a third dopant concentration (column 5, lines 20-29) different from the first dopant concentration in the first region (column 5, lines 34-38), see Fig. 1F.
With respect to claim 12, in the semiconductor device of Gardner et al., the substrate includes a material selected from the group consisting of a silicon substrate, a glass substrate, a metal substrate, or a plastic substrate, see column 1, lines 31-40; column 4, lines 10-12; and column 4 lines 47-54. 
With respect to claim 13, the gate dielectric layer 104 above the channel layer and below the gate electrode 106, wherein the gate dielectric layer includes a material selected from the group consisting of silicon and oxygen; silicon and nitrogen; yttrium and oxygen; silicon, oxygen, and nitrogen; aluminum and oxygen; hafnium and oxygen; tantalum and oxygen; and titanium and oxygen, see column 4, lines 10-12.

Claims 1, 2, 7-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yamashita et al., US 5,554,871, newly cited. 
With respect to claim 1, Yamashita et al. disclose a semiconductor device, shown in Figs. 1 and 62, comprising: 
a substrate 1; 
a transistor above the substrate 1, wherein the transistor includes: 
a channel layer above the substrate 1, wherein the channel layer includes a first region 6 and a second region 4a/5a, the first region has a first dopant concentration (see Fig. 10); 
a gate electrode 8 above the channel layer and separated from the channel layer by a gate dielectric layer 7, wherein the gate electrode 8 is above the first region 6 of the channel layer; and 
a spacer 9/10 next to the gate electrode 8 to separate the gate electrode 8 from a drain electrode 12 or a source electrode 11 above the channel layer, wherein the spacer 9/10 includes a dopant material (nitrogen, column 12, lines 30-49) in contact with the second region 4a/5a of the channel layer, and the second region has a second dopant concentration (see Fig. 8) different from the first dopant concentration in the first region (essentially zero, as shown in Fig. 10), and 
wherein the spacer includes a second material 10 over and on the dopant material 9, the second material 10 distinct from the dopant material 9, and the second material 10 in direct contact with the gate electrode 8, as shown in Fig. 1.  
With respect to claim 2, in the device of Yamashita et al., the second region 4a/4b is n-typed doped including electrons donated from the dopant material in the spacer, see Fig. 12 and column 12, lines 50-64. 
With respect to claim 7, in the device of Yamashita et al., the second material 10 of the spacer is for tuning a dielectric constant of the spacer, since the second material layer overlies the dopant material.  
With respect to claim 8, in the device of Yamashita et al., the drain electrode 12 or the source electrode 11 next to the spacer 9/10 above the channel layer and adjacent to a drain area 5 or a source area 4 of the channel layer.  
With respect to claim 9, in the device of Yamashita et al., the drain area 5 or the source area 4 has a third dopant concentration different from the first dopant concentration in the first region, as shown in Fig. 9. 
With respect to claim 11, in the device of Yamashita et al.,  the gate electrode, the source electrode, or the drain electrode includes a material selected from the group consisting of titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), and an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAlN, HfAlN, or InAlO, see Figs. 1 and 62 and column 12, lines 1-4 and column 25, lines 6-18. 
With respect to claim 12, in the device of Yamashita et al., the substrate includes a material selected from the group consisting of a silicon substrate, a glass substrate, a metal substrate, or a plastic substrate, see column 11, lines 12-16. 
With respect to claim 13, in the device of Yamashita et al., the gate dielectric layer 7 above the channel layer and below the gate electrode, wherein the gate dielectric layer includes a material selected from the group consisting of silicon and oxygen; silicon and nitrogen; yttrium and oxygen; silicon, oxygen, and nitrogen; aluminum and oxygen; hafnium and oxygen; tantalum and oxygen; and titanium and oxygen, see column 12, lines 13-16.  

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al., US 5,710,054, as applied to claim 1 above, in view of Hsu et al., EP 0 470 716.
Gardner is applied as above. Gardner et al. disclose that the second region 150/152 has a second dopant concentration in a range of 1e17/cm3 to 1e20/cm3, see column 5, lines 34-38. Although Gardner discloses that the first region of the channel under gate oxide 104 is doped p-type, Gardner et al. lack anticipation of the dopant concentration of the first region of the channel. Hsu et al. disclose a semiconductor device comprising long channel and short channel NMOS and PMOS transistors in which the channel of the short channel NMOS transistor formed in region 50c is implanted to have a dopant concentration of between about 5 x 1015 atoms/cm3 to 2 x 1017 atoms/cm3 to provide punchthrough protection, see column 6, lines 52-57, and column 7, lines 38-46. It would have been obvious to the skilled artisan to form the first region of the channel under the gate electrode to have a first dopant concentration in order to provide punchthrough protection. Therefore, with respect to claim 6, Gardner et al. disclose that the second region 150/152 has a second dopant concentration in a range of 1e17/cm3 to 1e20/cm3,and in light of the teachings of Hsu et al, it would have been obvious to the skilled artisan that the first dopant concentration of the channel region could be in a range of 1e16/cm3 to 3e16/cm3, to provide punchthrough protection for the NMOS transistor. Accordingly, the second dopant concentration in the second region would be about 10 times to 1000 times higher than the first dopant concentration in the first region, as required in dependent claim 6.
With respect to claim 7, in the semiconductor device of Gardner et al., the second material 120/122 of the spacer is for tuning a dielectric constant of the spacer, since the second material 120/122 of the spacer comprises oxide formed by the rapid thermal anneal of the exposed silicon surfaces 110/112 , see Figs. 1B and 1C and column 4, lines 42-64.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al., US 5,710,054, as applied to claim 1 above, in view of Yin et al., US 2013/0285127.
Gardner is applied as above. However, Gardner et al. lack anticipation of the transistor being above an interconnect that is above the substrate. As shown in Fig. 17 of Yin et al., the transistor is above an interconnect 330 that is above the substrate 100. Given the disclosure of Yin et al., it would have been obvious to the skilled artisan that a silicide interconnect could have been formed above the substrate on source and drain regions 210 in the known transistor of Gardner et al., thereby providing the gate of the transistor above an interconnect that is above the substrate.


                                 

Allowable Subject Matter
Claims 19-25 are allowable over the prior art of record.
.
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-9, and 11-14 have been considered but are moot in light of the new ground of rejection. Independent claim 1 has been amended to require the second material in direct contact with the gate electrode. However, the semiconductor device of amended claim 1 is deemed obvious over the semiconductor device shown in Fig. 1F of Gardner et al. and the semiconductor device shown in Figs. 1 and 62 of Yamashita et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822